IN THE COURT OF APPEALS OF TENNESSEE
                            AT NASHVILLE
                                February 19, 2014 Session

                  LEO BERG v. JULIE ANN RUTLEDGE BERG

               Appeal from the Chancery Court for Williamson County
                         No. 33840    Derek Smith, Judge


                  No. M2013-00211-COA-R3-CV - Filed June 25, 2014


In this appeal from a final divorce decree, Wife takes issue with a number of the trial court’s
financial decisions. Specifically, Wife contends the trial court erred in the assessment of
spousal support, in classifying marital property as Husband’s separate property, in valuing
Husband’s woodworking business, in dividing the marital estate, in finding she dissipated
the marital estate, in declining to find that Husband dissipated the estate, in failing to
sanction Husband for non-production of documents, and by sanctioning her $100,000 under
Tenn. R. Civ. P. 37.02 for abuse of discovery. Finally, Wife alleges error in failing to grant
the divorce to both parties and contends the trial court should not have verbatim adopted
portions of Husband’s proposed findings of fact and conclusions of law as its final judgment.
We affirm the trial court’s rulings on these issues. Husband also seeks his attorney’s fees
incurred on appeal which we respectfully deny.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Affirmed

F RANK G. C LEMENT, J R., P.J., M.S., delivered the opinion of the Court, in which A NDY D.
B ENNETT, J., and B EN H. C ANTRELL, S R. J. joined.

Andrew M. Cate, Brentwood, Tennessee, for the appellant, Julie Ann Rutledge Berg.

Sarah Richter Perky and John J. Hollins, Jr., Nashville, Tennessee, for the appellee, Leo
Berg.
                                          OPINION

       Leo Berg (“Husband”) and Julie Ann Rutledge Berg (“Wife”) were married in 1979
and resided for a majority of their marriage in a home located on 36 acres of land in Franklin,
Tennessee. They had three children together, now adults.

       Both Husband and Wife are college-educated and were casually employed, living
primarily on substantial passive income from minority interests in several family businesses
(“the Berg entities”) Husband inherited. Husband was self-employed running a wood-
working business, Piedmont Gallery, Inc., at little to no profit. Although Wife maintained an
active real estate license and had some experience with relatively high-end real estate, she
seldom worked. The couple also purchased, renovated, and leased commercial property in
Franklin, grossing approximately $5,000 monthly in rental income.

        Because Husband and Wife’s standard of living often exceeded their income, they
intermittently obtained loans from a line of credit issued by MEL Enterprises, a Berg entity.
The proceeds of these loans were utilized for various purposes including the construction of
and improvements to marital homes and paying federal income tax debt. Prior to the
commencement of this action, Husband and Wife both signed documents acknowledging the
amount owed on this debt; however, in 2006 Wife refused to sign written acknowledgments
of the debt. As a consequence, MEL Enterprises demanded payment but Husband and Wife
failed to pay off the loans. To prevent default, Husband’s brother, Mickey Berg, acquired the
loans and, thereafter, Husband borrowed additional monies from his brother.

       After discovering Wife was engaged in an adulterous affair with a real estate
colleague, Husband filed for divorce on August 16, 2007. The parties’ attempts to reconcile
over several months were fruitless; Wife filed an answer and counter-complaint for divorce
on May 15, 2008.

       The ensuing divorce proceedings, which lasted an additional four years, were rife with
discord resulting in well over 100 motions and 2,500 pages of technical record. Key issues
sparking controversy and contributing to delay included, but were not limited to, Wife’s
hiring of seven successive attorneys to represent her during the proceedings in the trial court;
she hired her eighth attorney to pursue this appeal. Other controversies included Wife’s
pendente lite family support, Wife’s claims that Husband and his family in Arkansas were
intentionally thwarting her efforts to obtain documents responsive to her numerous requests
for production, four sets of interrogatories, requests for admission, and lists compiled by her
consulting expert witnesses.




                                              -2-
        Although this litigation was by no means amicable, the parties never disputed that
Wife was the more economically disadvantaged spouse. She initially received $5,000 per
month in partial pendente lite temporary support from the rental income associated with the
parties’ commercial property and Husband was responsible for paying household expenses.
This amount was significantly increased in May 2009, when Husband was directed to deposit
$25,000 per month into an escrow account for Wife to draw from to pay bills and support
their youngest child. Rental income was concomitantly switched over to Husband. This
remained the status quo until the summer of 2011. After Wife’s sixth attorney withdrew, the
trial court offered Wife the option to proceed with the impending trial date or continue the
trial date with a reduction in her pendente lite support. Wife elected to continue the trial date
and the court reduced her monthly support from $25,000 to $15,000 per month, effective
August 1, 2011.

        Much of the voluminous record is consumed by Wife’s unrelenting pursuit of
documents and information which she felt was necessary to establish her consulting expert’s
opinions. As the Berg entities were valued at over $6 million and were the mainstay of the
parties’ income during their marriage, Wife had a vested interest in trying to show these
entities, inherited from Husband’s parents, were marital rather than Husband’s separate
property.1

       As discussed above, Wife’s seven successive trial attorneys served repeated volleys
of discovery seeking evidence to support her claims that the Berg entities were marital assets.
Although Husband and his family produced well over 20,000 pages of documents, or signed
releases, for what amounted to often antiquated information, such as bank records or tax
returns, Wife was never satisfied, filing no less than five motions to compel discovery, eight
motions for either civil contempt or sanctions, and one motion to reconsider sanctions for
discovery non-compliance.2 Although every one of Wife’s motions for sanctions or for



        1
          Husband’s father died in 1975 and, pursuant to his will, his ownership of various timber and oil
interests were placed into two trusts. The first trust was for Husband’s mother, Helen Berg, and the second
trust provided a lifetime income benefit to Helen Berg, with the principal of the trust to pass to the remaining
beneficiaries, namely Husband and his two siblings, Elaine Berg and H. M. “Mickey” Berg, upon her death
in equal shares. Over the years, Husband’s mother annually gifted some of her inheritance to her three
children and her grandchildren. Following her death in March 1990, her three children inherited their
respective shares of the Arkansas business entities from her estate as well as the trust. Over the last 20 years,
these family businesses have been managed by Husband’s siblings. The evidence at trial showed Husband
made no capital contributions to any of these entities nor guaranteed any of the debt of these entities during
his marriage.
        2
         The trial court found that Wife filed eleven motions for contempt and thirteen motions for sanctions,
but our count differs slightly.

                                                      -3-
contempt were denied,3 the trial court and the parties devoted tremendous resources to
accommodating Wife’s endless discovery requests. In addition to the time and expense
associated with multiple hearings, Wife’s experts were allowed at least two opportunities for
extensive document reviews in Arkansas where the Berg entities, their accountants, and
Husband’s personal accountant were officed. The trial court also ordered Wife’s consulting
experts to meet with Husband’s experts on several occasions to reconcile what documents
were truly necessary to formulate their opinions.

        For reasons unidentified in the record, but to her detriment, Wife switched consulting
forensic experts within weeks of trial and then failed to properly disclose any experts to
testify regarding the voluminous documents produced by Husband. Her efforts to salvage the
situation with complete disclosure was too little too late, as the trial court granted Husband’s
motion to exclude her experts.

        This matter was tried over five days in April and May 2012. Husband presented the
testimony of multiple fact and expert witnesses to support his position regarding the division
and valuation of marital and separate property. Significant testimony was elicited to show the
Berg entities were separate property, including testimony from Jim Osborne, the Berg
entities’ accountant, Wayne Weathersby, an oil and gas expert, Tom Price, an expert forensic
accountant, bookkeepers and employees of the Berg entities, and Husband’s brother and
sister who manage those businesses. A certified commercial real estate appraiser, Tom
McArthur, also testified as to the values of the marital residence and acreage and two
Nashville rental properties, and Victor Andrews, a certified residential real estate appraiser,
testified regarding Piedmont Gallery. On the other hand, Wife, with no experts in her arsenal,
relied exclusively on lay testimony and her own estimates for valuation of all of the property
to convince the trial court that the Berg entities were marital assets.

       The trial court granted Husband a divorce on the grounds of Wife’s adultery and
inappropriate marital conduct. The court classified all of the Berg entities as Husband’s
separate property. The marital estate was divided relatively equally, with Husband being
awarded Piedmont Gallery, the marital home, and the parties’ commercial real estate. Wife
was awarded significant home furnishings as well as a cash award of $1,074,099.50. She was
awarded rehabilitative alimony of $8,000 per month for ten years. Pursuant to Tenn. R. Civ.
P. 37.02, Husband was awarded $100,000 as sanctions for Wife’s repeated abuses of the
discovery process engendered by Wife’s employment of seven successive trial attorneys, her
demands for continuances or necessitating continuances, and her relentless pursuit of
meritless motions for sanctions and for contempt.



       3
           The trial court found there was no proof of Husband’s misconduct.

                                                    -4-
                                          A NALYSIS

       In her brief, Wife provided the following “Statement of the Issues”

       I. The trial court abused its discretion by plagiarizing and entering Husband’s
       proposed findings as the final ruling of the court in this cause, without regard
       to the significant errors of fact and misapplication of the law.

       II. This court should rule on all aspects of this case based upon a de novo
       review of the record.

       III. This court should enter findings of fact pursuant to Tenn. Code Ann. § 27-
       1-113.

       Respectfully, the second and third “issues” stated above are simply not issues as
contemplated by the Tennessee Rules of Appellate Procedure. For example, issues II and III
are merely requests for this court to go on a hunting expedition without a guide or a map. Not
only are the issues as identified in the appellant’s brief of little value, throughout her
arguments Wife globally and repeatedly asks this court to review the record in its entirety de
novo “in light of the court’s complete disregard of the proof,” find error “on all aspects of
the case,” and find that “the abuse of discretion is clear and warrants the setting aside of the
court’s entire ruling.” Such requests are not conducive to an appropriate review of a trial
court’s rulings; moreover, it is not this court’s responsibility to comb through the record
searching for error. See Tenn. R. App. P. 27; Emrich v. Adams, No. E2012-00725-COA-R3-
CV, 2013 WL 1200250, at *6-7 (Tenn. Ct. App. Mar. 26, 2013); Duchow v. Whalen, 872
S.W. 2d 692, 693 (Tenn. Ct. App. 1993). As we explained in Emrich v. Adams, “In order for
an issue to be considered on appeal, a party must, in his brief, develop the theories or contain
authority to support the averred position as required by Tennessee Rules of Appellate
Procedure 27(a).” Emrich, 2013 WL 1200250, at *8 (citations omitted).

        Nevertheless, our detailed review of the brief helped us identify the following as
issues appropriate for review. Specifically, Wife contends the trial court erred in granting
Husband the divorce on the grounds of Wife’s adultery and inappropriate marital conduct,
in its valuation of Piedmont Gallery, the classification and division of property, and the
award of alimony. Further, Wife contends Husband failed or refused to provide responsive
answers to her discovery requests and that he, in collaboration with his family, was
uncooperative and intentionally hindered her efforts to secure proof that the Berg entities
were marital property. Although Husband was ordered to appropriately respond to Wife’s
discovery requests, Wife contends Husband never fully complied with these orders; thus, she
asks that we overrule the trial court’s decision to deny her final motion for sanctions filed

                                              -5-
two weeks prior to trial. Finally, Wife claims she should not have been sanctioned for
discovery abuse.

                       I. F INDINGS OF F ACT AND C ONCLUSIONS OF L AW

       Wife contends the trial court abused its discretion by plagiarizing Husband’s proposed
findings as the final ruling of the court, without regard to the significant errors of fact and
misapplication of the law. We find no merit to this argument.

       At the conclusion of the trial on May 7, 2012, the trial court requested counsel for
both parties to submit proposed findings of fact and conclusions of law and neither counsel
objected. Within a couple of weeks, counsel for Wife and Husband each submitted their
proposed findings of fact and conclusions of law. The trial court adopted the majority of
Husband’s proposed findings of fact as the court’s findings and, subsequently, entered final
judgment in the action on August 29, 2012.4 Although she cites no authority whatsoever to
support her contention, Wife insists this constitutes “plagiarism” and an abuse of discretion.

        Without any citation to the record to support this factual assertion, Wife maintains that
the judge did not carefully review the final order, and she contends the judge was pressed for
time in entering the findings of fact and conclusions of law. She insists the judge was
charged with reviewing a rather extensive record in the short period of time between the final
day of trial and leaving the bench. Wife further contends that Husband’s proposed findings
of fact and conclusions of law took advantage of the situation, were contrary to the record,
and contained “significant errors of fact and misapplication of the law.” As such, she argues
that we should presume the judge hurriedly adopted Husband’s proposed findings of fact and
conclusions of law almost word-for-word with no independent review. We are not persuaded
by these unsubstantiated assertions.

        We begin our analysis of this issue by debunking the assertion that a trial court abuses
its discretion by requesting and then adopting some or all of a party’s proposed findings of
fact and conclusions of law, or by approving an order prepared by a party’s counsel at the
request of the court, with or without modifications by the court. In the past couple of years,
this court has been called upon on multiple occasions to address the issue of party-prepared
findings and orders. See Beach Cmty. Bank v. Labry, No. W2011-01583-COA-R3-CV, 2012
WL 2196174, at *5 (Tenn. Ct. App. June 15, 2012); Smith v. UHS of Lakeside, Inc., No.
W2011-02405-COA-R3-CV, 2013 WL 210250, at * 8-10 (Tenn. Ct. App. Jan. 18, 2013);


        4
        On October 19, 2012, Wife filed motions for a new trial, to alter or amend the final decree and to
amend the findings of fact; these motions were heard by the trial judge and an order was entered denying
same on December 5, 2012.

                                                   -6-
Riad v. Erie Ins. Exch., No. E2013-00288-COA-R3-CV, 2013 WL 5874733, at *18 (Tenn.
Ct. App. Oct. 31, 2013); Johnston v. Johnston, No. E2013-00525-COA-R3-CV, 2014 WL
890758, at *14-15 (Tenn. Ct. App. Mar. 6, 2014). It is a long-standing practice in this state
for a trial court to request that the parties submit proposed findings of fact and conclusions
of law and orders following either a hearing or trial on the merits.

        Based on principles first articulated by the Tennessee Supreme Court in Delevan-
Delta Corp. v. Roberts, 611 S.W. 2d 51 (Tenn. 1981), party-prepared orders are permissible
under the following circumstances: (1) the trial court does not require counsel to prepare the
orders; (2) the trial court carefully reviews the orders to ensure that the conclusions reliably
reflect the court’s opinion; (3) the orders dispose of all relevant issues; and (4) no matters not
a proper part of the determination are included. Johnston, 2014 WL 890758, at *15 (citations
omitted).

        This record is devoid of any proof that the order does not reflect the trial court’s views
of the evidence or that the trial court did not take the time to review the record as it deemed
appropriate. We further note that three months elapsed between the submission of the
proposed findings of fact and conclusions of law by the parties and the entry of the judgment;
thus, the assertion of a hurried process is not substantiated by the record. Further, the trial
transcript reflects several comments by the judge wherein he assured the parties during the
proceedings that he had a clear grasp of the issues and their respective positions and the trial
judge did indeed alter Husband’s proposed findings, which indicates the court undertook a
proper review.5

       Accordingly, we find this issue without merit.

                             II. T ENN. R. C IV . P. 37.02 S ANCTIONS

         We next consider the trial court’s rulings concerning sanctions for discovery abuse
and delay. Wife appeals the trial court’s decision to deny her motion for sanctions on the eve
of trial, March 27, 2012. As in the two aforementioned issues, this issue is repeatedly raised
throughout her brief in support of reversal of all issues. Wife also appeals the court’s
decision to grant Husband $100,000 in sanctions for attorney’s fees. As these two issues
inextricably involve the same facts and procedural history, we will examine them together.
The following summary provides insight into the context in which the trial court made these
two decisions.



       5
        As an example, the trial court, on its own initiative, increased the amount Husband’s proposed
alimony of $6,000 per month to $8,000 per month.

                                                 -7-
                           A. Procedural History and Background

       After Husband filed suit in August 2007, the parties engaged in initial written
discovery. Trial was set by agreement for December 2, 2009. During the first two years the
suit was pending, Wife was represented by four different attorneys: Marlene Moses from
August 2007 to September 2007; Pam Taylor from September 2007 to February 2008; Ernest
Williams from February 2008 to March 2009; and Patricia Carter beginning in March 2009.

        On June 23, 2009, Wife’s fourth attorney, Ms. Carter, filed a motion requesting, in
part, that the trial date be continued; this motion was denied. These four attorneys
propounded two sets of interrogatories and requests for production on Husband. Unhappy
with Husband’s responses, Wife filed three motions to compel in this time period as well as
her first motion for civil contempt, all of which were resolved by agreed order. Wife
voluntarily withdrew her motion for contempt, and Husband agreed to supplement the second
set of discovery by September 10, 2009. Presumably, all issues as to the first set of discovery
were felt to be resolved at that time, as there was no mention of this discovery in the ensuing
order.

       On October 1, 2009, the final day of written discovery per the scheduling order, Wife
served her First Requests for Admission and Third Requests for Production of Documents
on Husband, requesting information and documentation regarding the Berg entities. On
October 12, 2009, Wife filed a comprehensive combined motion for sanctions pursuant to
Tenn. R. Civ. P. 37.02 and to compel discovery responses for Husband’s responses to the
second set of discovery, categorizing his responses into five areas of inadequacy: (1)
responses she felt were false, (2) responses she believed did not address the requests, (3)
incomplete responses, (4) groundless objections, and (5) responses that offered to make
“unspecified documents” available to Wife’s counsel in Arkansas. She also again asked for
a continuance of the trial date. Upon hearing the following month, the trial court walked
through the interrogatories and requests for production, granting or denying each inquiry.
There was also a discussion by the parties of entering a confidentiality agreement to protect
sensitive documents provided by the Berg entities. The court reserved ruling on the motion
for sanctions until the next motion date when the court planned to re-evaluate Husband’s
compliance. Husband was ordered to supplement his discovery by November 25, 2009.
Husband and Wife were also directed to disclose their experts and arrange for the experts to
discuss and identify the documents mutually needed to formulate their opinions. The
December trial was continued by agreement to August 2010.

       On December 18, 2009, Ms. Carter filed a motion to withdraw, which was granted in
January 2010. Attorney Miles Mason, Wife’s fifth attorney, made his appearance the
following month and served Wife’s Fourth Requests for Production requesting various tax

                                              -8-
returns on February 26, 2010. Mr. Mason filed a motion to reconsider the November 4, 2009
rulings on the motions to compel and for sanctions.6 The parties’ experts had not yet met,
which Wife attributed to Husband’s failure to supplement his responses in accordance with
the court’s ruling. On February 19, 2010, and March 5, 2010, Husband filed motions for
protective order which respectively requested entry of the confidentiality agreement
discussed at the November hearing and that the court strike Wife’s fourth set of document
requests.

        All of these motions were heard by the court on March 10, 2010. An oral motion at
this hearing for continuance of the trial date by Wife’s counsel was denied. The parties
agreed to enter a protective order for the benefit of the Berg entities, and Husband agreed to
respond to the fourth requests for production. Husband was to deliver the discovery ordered
at the November 4, 2009 hearing to Wife by March 12, 2010. The trial court further ordered
Wife’s expert, Robert Vance, and Husband’s expert, Gerald LeCroy, to travel to Arkansas
to visit the offices of the Berg entities’ accountant James Osborne, CPA, as well as the Berg
family business offices and “meet together and review any and all documents, related to
Husband, Wife, or any of the Berg family businesses, which are in the possession of James
Osborne, CPA. . . .” The experts were to notify the trial court of any documents they
required, and the court was to hear any disagreements. Finally, the trial court denied Wife’s
motion to reconsider its rulings from the November 2009 hearing.7

        In the interim time between hearings, Wife served her Fifth Requests for Production
of Documents, Fourth Set of Interrogatories, and she filed another motion for continuance
of the trial setting. Although the first wave of discovery appeared to be resolved in 2009,
Wife’s replacement attorney decided to serve an “amended” First Set of Interrogatories and
Requests for Production in an attempt to obtain additional information. Husband filed a
motion for protective order. The parties’ experts, Mr. Vance and Mr. LeCroy were able to
agree on a list of documents and computer records appropriate for production. What should
have then been a simple matter of scheduling, became a jurisdictional tug-of-war when
Arkansas counsel for the Berg entities and their accountants became involved in establishing
the parameters of the document inspection and filed pleadings in Arkansas to protect their
clients’ interests leading to delay as the parties negotiated these issues. Concerned with the
delays, Wife filed an amended motion for a continuance of the August 2010 trial setting.

        6
            The order from the November 4, 2009 hearing was entered on March 3, 2010.
        7
         Although the trial court denied this motion, it in fact granted one of Wife’s requests, expanding the
scope of her discovery requests to include Berg Bros. Land & Timber, LLC, MEL Enterprises, Berg Royalty
Co., Berg Enterprises Operator, Inc., Berg Bros., Berg Laney & Brown Partnership, Berg Enterprises, Inc.,
Berg Oil Co., Leo Berg Co., LLC, Berg Laney & Brown Co., Piedmont Gallery, Inc., and AML Realty.


                                                     -9-
        At the next motion hearing in June 2010, discovery deficiencies related to the Berg
entities’ document production were deferred until after the out-of-state review was
accomplished. Otherwise, Husband was to supplement his discovery responses. The trial
court stated:

       I’ve said numerous times, I don’t begrudge [Wife’s counsel] Mr. Mason for
       coming in on his request. The Court believes we’ve dealt with these issues
       before. On the same token, I don’t believe it’s proper for me right now to make
       a finding, basically, that Mr. Berg, through his own actions, has stonewalled
       discovery. Does it appear unusual to the court that this many lawyers all of a
       sudden would become involved? It does. But the Court doesn’t issue sanctions
       based on unusual behavior. . . . At the final hearing, if the court believes that
       Mr. Berg has been attempting to hide assets, has been attempting to stonewall
       discovery, then I can pretty much guarantee Ms. Berg she’s going to receive
       a lot more than $20,000 of attorney’s fees. But I’m not going to make that
       ruling here today. . . . There’s just no basis for me to make those types of final
       decisions. I don’t think I’ve got enough evidence before the court to make
       those final decisions. Does Mr. Mason have a right to be annoyed? Yes. Do
       you get sanctions for being annoyed? Certainly, no. There has to be proof of
       some misconduct. I have a feeling that has not been shown here today to the
       Court’s satisfaction.

       The issue of sanctioning Husband with Wife’s attorney’s fees was thus reserved until
the final hearing. Husband’s motion for protective order was granted in part and denied in
part, with the amended discovery quashed in its entirety and the Fifth Request for Production
of Documents held in abeyance; however, Husband was compelled to respond to Wife’s
Fourth Set of Interrogatories. The parties agreed to continue the August trial setting.

        Document review eventually transpired over the course of two visits to Arkansas in
July and September 2010, and Husband twice supplemented his responses to the discovery
inquiries concerning his personal finances, but Wife remained frustrated with what she
perceived as a “combative atmosphere.” She filed a series of motions and amended motions
for sanctions and civil contempt leading to a two-day hearing in December 2010. Husband
asserted that he had produced all documents, with limited exception, or that he had executed
and provided the appropriate releases to obtain records. Further, he pointedly noted that there
were several boxes of documents that Wife’s expert had opted not to copy which he felt were
responsive to the perceived deficiencies. The trial court observed that it had granted “very
liberal discovery in this case, allowing Ms. Berg to go a significant period of time through
a significant number of documents in order to fairly valuate the businesses.” The court
further stated:

                                             -10-
       [I] cannot hold Mr. Berg solely responsible for the fact that lawyers were
       brought in in Arkansas on behalf of these corporate entities, on behalf of these
       individual corporate enterprises to represent the corporation’s interest.

       Now, could Mr. Leo Berg have thwarted that to some degree? Maybe. He
       maybe could have stood in the way and said, No, as an officer, I’m asserting
       my rights. But, again, during the course of that marriage, my Court’s going to
       find he’s very rarely asserted any of his corporate rights and probably doesn’t
       know how to do so even if he could have. The Court is not going to hold him
       responsible for these other attorneys getting involved.

       With that being said, as to all of these requests for contempt, they’re numerous,
       they’re well drafted, they’re specific, and they’re reasonable. However, the
       Court is not inclined to find Mr. Berg willful in his action towards this divorce,
       and the Court is not going to grant sanctions or hold Mr. Berg in contempt.

       With that being said, I mean, the Rules of Civil Procedure, when it comes to
       discovery, are not that difficult. The fact is, is that if one party in the divorce
       is more capable of gaining access to documents necessary for the divorce than
       the other party, they are required to gain access to the documents. Mr. Berg has
       failed to do so. But is he in willful contempt? No, he’s not in willful contempt.

The court’s written order reflected the following findings:

       7. Husband’s discovery has been deficient.

       8. Mr. Daniel Carter and Mr. Gary Burbank, attorney’s acting on behalf of the
       Berg entities, forestalled and thwarted to some degree the easy progression of
       discovery in this matter.

       9. Mr. Carter and Mr. Burbank’s actions and the inaction of Husband increased
       the amount of attorney’s fees needed for discovery in this case.

       10. Husband, as an officer of the Berg entities, has access to the Berg entities,
       the attorneys and the records.

       11. For purposes of this hearing [and] this hearing alone, the court finds that
       although an officer of the Berg entities, Husband has never been an active
       participant in the company.



                                              -11-
        12. At this time, it is inappropriate to credit Husband with the knowledge and
        ability to contact all the Berg entities, its attorneys and its accountants to gather
        the documents requested by Wife since Husband has never attempted to obtain
        this information prior to these proceedings.

        13. Husband has not been willful in noncompliance with Wife’s discovery
        requests.

        14. Counsel for Husband has definitely given and complied with the vast
        majority of Wife’s discovery requests and he should be credited for that.8

        15. There was no evidence presented that Husband is responsible for the fact
        that Mr. Carter and Mr. Burbank were retained on behalf of the Berg entities
        to represent the corporation’s interest.

        16. For purposes of this hearing and this hearing alone, the court finds that
        during the course of the marriage, Husband has very rarely asserted any of his
        corporate rights and probably does not know how to do so even if he could.

        17. Husband should have asserted his rights as an officer of the Berg entities
        to obtain the requested documents. However, Husband is not guilty of
        contempt for failing to do so because over the past twenty (20) years of
        marriage, Husband never did so and the Court cannot assume Husband should
        do so now.

                                                  ***

        22. Husband has complied with Wife’s discovery requests generally; however,
        there are significant gaps in discovery as to the initial value of the assets.

       As a result, Husband was ordered to submit documents and information listed in the
exhibits attached to Wife’s motion for sanctions and civil contempt to Wife no later than
seven days prior to a discovery compliance review to be conducted on February 22, 2011.
The parties and their experts were to then identify which documents were still needed or had
not been produced. The parties subsequently entered an agreed order setting trial for July 25,
2011. Mere days before the compliance hearing was set to occur, Mr. Mason withdrew as


        8
         The trial court further acknowledged Wife’s counsel’s “frustrations in his attempts at discovery”
and found that “[o]ver the past six months, it does seem that a lot of information has been provided based
primarily on the motion for sanctions. I don’t disagree with that.”

                                                  -12-
counsel for Wife, and Wife’s sixth lawyer, Dana McClendon, appeared on her behalf.
Whether the compliance hearing occurred thereafter is not entirely clear as no order was
generated, but the record implies the parties participated in some sort of telephone conference
with the court.

        On April 12, 2011, Mr. McClendon filed a very general motion to compel on behalf
of Wife again requesting that Husband cooperate in document production, which was
addressed by the trial court in a hearing shortly thereafter. The trial court ordered counsel for
Wife to provide correspondence to Husband identifying any information still needed to
prepare for the depositions of the Arkansas witnesses and documents to be brought to these
depositions. The parties scheduled depositions by agreement as trial was near, but Mr.
McClendon and Wife had irreconcilable differences that led to his withdrawal, leaving her
again without representation as of May 31, 2011. Depositions of the Arkansas witnesses were
canceled and Wife filed a pro se motion for continuance of the trial, which Husband opposed.
Husband additionally asked the court to order Wife to reimburse his attorney’s fees and
expenses due to a continuance. Seeking an equitable solution, the court stated it would grant
Wife a continuance but her pendente lite support would be reduced to $15,000 per month,
effective August 1, 2011. Wife continued to represent herself until December 2011, when
Wife retained her seventh attorney, Martin Sir, who represented her through the completion
of the trial. The trial date was reset to April 18, 2012; the court expressly stated that this was
the final continuance.

        Wife’s new counsel wasted no time in re-treading prior ground, filing a motion to
amend the December 2010 discovery order, as well as another motion for sanctions. At the
January 24, 2012 hearing, the trial court denied the motions, observing that Wife had not
complied with the ruling some nine months previous to send correspondence to Husband
specifying remaining documents to be produced. Wife was again instructed to send this letter.
Husband was to produce documents or, alternatively, sign an affidavit stating that they were
not in his or his agent’s possession or control and execute a release so that Wife could obtain
copies. Wife sent the requisite correspondence to Husband on or about January 30, 2012,
with requested releases.

       Only two weeks after submitting the foregoing letter, Wife filed additional motions
for civil contempt and sanctions on February 14, 2012. Although the trial court had
previously notified the parties that no more continuances would be entertained, Wife again
requested a continuance of the trial date until 90 days after the requested records were
received. Husband responded with an affidavit stating:




                                              -13-
       The documents requested in counsel for Mrs. Berg’s January 30, 2012 letter
       have been produced, made available for copying [during the 2011 inspection],
       or are not in my or my agent’s possession or control.

He further argued that the only items which had not been produced were electronic
Quickbooks records for which hard copies had already been provided, pointed out to the
court that Wife’s expert, Mr. Vance, had chosen not to copy over 4,000 pages worth of
documents during the 2010 document review, and noted that releases for bank records had
been signed.

        At the February 21, 2012 hearing, Wife relied on the categories of documents
previously identified by her consulting expert accountant, Mr. Vance, but also advised for
the first time that Mr. Vance had been replaced by another certified public accountant, Mike
Costello. Wife’s motions were again denied, with the trial court questioning from the bench
why it should grant a motion based upon an expert which Wife no longer planned to use. The
foregoing notwithstanding, Husband was directed to produce the 4,000 pages by the end of
the week and have his client sign the appropriate release for tax documents from the Internal
Revenue Service. Husband’s expert, certified public accountant Tom Price (Mr. Price
replaced Mr. LeCroy on or about April 2011), and Wife’s forensic expert were to meet in the
next two weeks and determine what documents, if any, were still necessary for their opinions.
The court set up a scheduling order with an expert disclosure date of March 1, 2012, and trial
remained set for that April.

        In accordance with the order, a compact disc of the 4,000 pages was produced to Wife
by February 24, 2012, IRS releases were executed by Husband and his brother, the electronic
Quickbooks were provided in a flash drive to Wife on March 8, 2012, and timber valuation
records were produced by March 24, 2012. Wife complained of technological problems with
the compact disc on February 27, 2012, and Husband’s counsel immediately replaced it. On
that same date, Wife also filed a motion for extension of time to file her Tenn. R. Civ. P.
26.02 expert disclosure, attaching the affidavit of her new forensic consultant, Mr. Costello,
which reflected that he had been retained as a testifying expert, that the documents identified
in the February 14, 2012 motion were necessary for his review, and that his valuation would
take at least 90 days from the date the documents were received; by its terms, this motion
implicitly would have required a continuance of the April trial date. Some disconnect in
communications between the parties and experts transpired, the end result of which was
Wife’s expert never met with Husband’s expert as ordered. Wife served a timely but
incomplete Tenn. R. Civ. P. 26.02 expert disclosure on March 1, 2012, comprised solely of
a list of names and addresses.




                                             -14-
       On March 27, 2012, just over two weeks from trial, Wife filed her final motion for
sanctions. Husband responded in kind with a motion to exclude Wife’s expert witnesses
attacking the sufficiency of her expert disclosure. Wife’s motion for sanctions rehashed all
her prior motions and was premised on two grounds – an overall complaint of delay in
production of documents regarding timber, electronic Quickbooks, and tax returns and
allegations of false or misleading statements by Husband at various times during discovery.
She again attached the affidavit of her consulting expert Mr. Costello dated February 17,
2012, which claimed he required the same documents as Wife’s previous consulting expert,
Mr. Vance, for the formulation of his opinions. Husband refuted Wife’s claims submitting
an affidavit of his expert Mr. Price that the information requested by Wife was not germane
and noting he had acted in good faith, produced over 20,000 pages of documents and met the
terms of the order from the February hearing. A hearing was held on April 3, 2012. Wife’s
motions were denied, and Husband’s motion to exclude Wife’s experts was granted.

                         B. D ENIAL OF W IFE’S M OTIONS FOR S ANCTIONS

        Wife contends on appeal that her March 27, 2012 motion for Tenn. R. Civ. P. 37.02
sanctions should have been granted.9 Within that motion she requested that the court impose
the “severest sanctions” available under Tenn. R. Civ. P. 37.02 for Husband’s delay in
producing documents, perjury, unclean hands, and denying Wife an opportunity for a fair
trial. She asks that we find that the following facts are established:

        a. The appreciation in value of Husband’s interest in the Berg entities during
        the marriage is marital property.

        b. Husband’s interest in the Berg entities has been commingled with marital
        property.

        c. Husband’s interest in the Berg entities has been transmuted into marital
        property.

        d. That Husband be denied the right to oppose the foregoing established facts.




        9
         Wife also vaguely protests in her brief that Husband “never fully complied with the Orders
compelling him to respond to Wife’s discovery responses,” but exerted no effort on appeal to identify these
other “orders” or explain how Husband failed to do so. As discussed above, we are not obligated to search
the record for error.

                                                   -15-
       For the reasons explained below, we do not reach the issue of the appropriate
sanctions to impose, as we find that the trial court did not abuse its discretion in denying her
request for sanctions.

         Tenn. R. Civ. P. 37.02 provides a “broad but not exclusive list of sanctions available
to a trial court when a party fails to obey an order compelling discovery.” Dhillon v. Dhillon,
No. M2009-00017-COA-R3-CV, 2010 WL 1254365, at *9 (Tenn. Ct. App. Mar. 31, 2010);
Magness v. Couser, No. M2006-00872-COA-R3-CV, 2008 WL 204116, at *6 (Tenn. Ct.
App. Jan. 24, 2008). Specifically, the Rule states:

       If a deponent; party; an officer, director, or managing agent of a party; or, a
       person designated under Rule 30.02(6) or 31.01 to testify on behalf of a party
       fails to obey an order to provide or permit discovery, including an order made
       under Rule 37.01 or Rule 35, or if a party fails to obey an order entered under
       Rule 26.06, the court in which the action is pending may make such orders in
       regard to the failure as are just, and among others the following:

              (A) An order that the matters regarding which the order was
              made or any other designated facts shall be taken to be
              established for the purposes of the action in accordance with the
              claim of the party obtaining the order;
              (B) An order refusing to allow the disobedient party to support
              or oppose designated claims or defenses, or prohibiting that
              party from introducing designated matters in evidence;
              (C) A order striking out pleadings or parts thereof, or staying
              further proceedings until the order is obeyed, or dismissing the
              action or proceeding or any part thereof, or rendering a
              judgment by default against the disobedient party;
              (D) In lieu of any of the foregoing orders or in addition thereto,
              an order treating as a contempt of court the failure to obey any
              orders except an order to submit to a physical or mental
              examination[.]

        By its plain language, the provisions of Rule 37.02 primarily apply to sanctions for
non-compliance with a court order. Alexander v. Jackson Radiology Assocs., P.A., 156
S.W.3d 11, 15 (Tenn. Ct. App. 2004) (citing Lyle v. Exxon, 746 S.W.2d 694, 698-99 (Tenn.
1988)). However, trial courts also possess the inherent authority to order sanctions as
necessary to prevent abuse of the discovery process. Id. (citing Mercer v. Vanderbilt Univ.,
Inc., 134 S.W.3d 121, 133 (Tenn. 2004)). We discussed the inherent purpose of Tenn. R. Civ.
P. 37.02 discovery sanctions in Mansfield v. Mansfield:

                                              -16-
       The discovery rules would be ineffectual if courts did not have the authority
       to impose sanctions for their abuse. Thus, the Tennessee Rules of Civil
       Procedure authorize serious sanctions against persons who seek to evade or
       thwart full and candid discovery, including being found in contempt, having
       designated facts be taken as established, striking pleadings, dismissing an
       action or claim or granting a judgment by default, or assessing expenses and
       attorneys’ fees. These sanctions serve a three-fold purpose: (1) to secure a
       party’s compliance with the discovery rules, (2) to deter other litigants from
       violating the discovery rules, and (3) to punish parties who violate the
       discovery rules.

Mansfield, No. 01A019412CH0058, 1995 WL 643329, at *5 (Tenn. Ct. App. Nov. 3, 1995)
(citations omitted). We affirm the trial court’s decision as Wife has not met her burden under
Parks v. Mid-Atl. Fin. Co., Inc. of “affirmatively showing” that the trial court acted outside
its discretion in denying this motion. Parks, 343 S.W.3d at 802.

        The principal deficiency in Wife’s numerous motions for sanctions or contempt is that
she failed to explain why the 20,000 pages in documents previously produced were
inadequate. While early on in litigation Wife offered a long list of documents and categories
of documents she desired, these items were pared down over time as Husband and the Berg
entities produced documents or provided releases, her expert attended document reviews in
Arkansas, and the consulting experts identified items necessary for their review. We are not
convinced nor has Wife shown that there were any documents withheld or delayed in delivery
which were the euphemistic smoking gun, if you will, for valuation, transmutation,
commingling, or dissipation. Instead, we find it extraordinarily significant, as even conceded
by Wife, that Husband produced the court-ordered documents, namely the 4,000 pages not
previously copied by Wife’s consultant at the Arkansas review, the timber documents, the
electronic Quickbooks duplicative of hard copies previously produced, and the releases
necessary for obtaining miscellaneous tax returns.

        Moreover, in the numerous motions filed by Wife, the heart of her argument is that
the documents requested were needed so that her consulting forensic experts, first Mr. Vance,
and then Mr. Costello, could render a valuation opinion. The court even recognized this
inherent purpose in ordering the parties’ experts on multiple occasions to meet, discuss, and
analyze what items were necessary in formulating their respective opinions. However, the
trial court excluded her expert witness from testifying because Wife failed to comply with
Tenn. R. Civ. P. 26, and she has not appealed that ruling.




                                             -17-
        Finally, we are not persuaded that the trial court erred by not finding that Husband
made false or misleading statements or perjured himself in discovery warranting sanctions.
This portion of the motion references alleged statements in unidentified written discovery
responses, purportedly contradicted by proof submitted at a April 23, 2009 hearing and
deposition testimony. We have reviewed the excerpted transcript from the April 23, 2009,
hearing which concerned non-discovery motions, and find no reference to false or misleading
statements asserted by Wife in her motion. Additionally, Wife did not attach any of the
written discovery to her motion which she claims was false. We do not have any basis for
finding that the trial court abused its discretion. In light of the breadth of the trial court’s
authority in imposing sanctions, Wife has again not met her burden of demonstrating that the
trial court abused its discretion in denying sanctions for false statements. See Alexander, 156
S.W.3d at 17-18.

                   C. M ONETARY S ANCTIONS FOR W IFE’S D ISCOVERY A BUSES

        The foregoing recitation of facts and procedural history also pertain to the trial court’s
decision to sanction Wife $100,000 for attorney’s fees under Tenn. R. Civ. P. 37.02, finding
her actions excessive. Wife appeals this finding arguing that it was improper under our law.

        Wife argues her discovery requests and motions had merit, therefore, the trial court
abused its discretion in awarding Husband $100,000 as discovery sanctions. She also states
that the award was improper because Husband conceded he is not entitled to alimony. Indeed,
Husband has never asserted that he is entitled to alimony; however, monetary sanctions are
distinguishable from an award of alimony for legal expenses, which may only be awarded
to the disadvantaged spouse.10 See Foxx v. Bolden, No. E2002-02831-COA-R3-CV, 2004
WL 256572, at *7 (Tenn. Ct. App. Feb. 12, 2004); Turner v. Turner, No. 01A01-9506-CV-
00255, 1997 WL 136448, at *13 (Tenn. Ct. App. Mar. 27, 1997). Nevertheless, an
economically disadvantaged spouse is not insulated from monetary sanctions when he or she
engages in culpable conduct such as abuse of the discovery process. Id.; see also Cummings
v. Cummings, No. M2013-00086-COA-R3-CV, 2004 WL 2346000, at *9 (Tenn. Ct. App.


        10
           Attorney’s fees in a divorce action are not awarded under a prevailing party theory. Instead, it is
well-recognized in this State that an award of attorney’s fees in divorce cases is typically considered alimony
or spousal support, characterized as alimony in solido. McCoy v. McCoy, No. E2012-02698-COA-R3-CV,
2013 WL 5925900, at *7 (Tenn. Ct. App. Nov. 4, 2013) (citing Yount v. Yount, 91 S.W.3d 777, 783 (Tenn.
Ct. App. 2002)); Watson v. Watson, 309 S.W.3d 483, 501 (Tenn. Ct. App. 2009); see also Tenn. Code Ann.
§ 36-5-121(d)(5) (2011). Because attorney’s fees are often considered alimony in solido, whether to award
such fees usually triggers consideration of the same factors that must be weighed in the award of any other
type of alimony, including those identified in Tenn. Code Ann. § 36-5-121(i) (2011), with the most important
factors being the need of the economically disadvantaged spouse and the ability of the obligor spouse to pay.
Gonsewski v. Gonsewski, 350 S.W.3d 99, 105 (Tenn. 2011).

                                                     -18-
Oct. 15, 2004) (holding that monetary sanctions imposed upon an economically
disadvantaged spouse for perjury were permissible).

      A common discovery sanction under Rule 37.02 is a monetary award. Mansfield, 1995
WL 643329, at *5. A trial court’s determination of the appropriate sanction for abuse of
discovery process will be set aside on appeal only where the court has misconstrued or
misapplied the controlling legal principles or has acted inconsistently with the substantial
weight of the evidence. Alexander, 156 S.W.3d at 15.

        Husband made a written request in his pre-trial brief for $186,685 in sanctions for
Wife’s conduct. The issue of sanctions was tried by both parties. In addition to testimony,
Husband entered all of Wife’s motions for contempt/sanctions and the accompanying orders
into evidence. Wife, in turn, admitted all of the available hearing transcripts into evidence
so the trial court would have the complete picture. Husband further submitted an attorney’s
affidavit as an exhibit at trial detailing in excess of $300,000 in fees incurred during the
almost five years this matter was litigated.

        As discussed above, the litigation of this matter was quite protracted. Wife engaged
in a plethora of intentional or unintentional delay tactics by asking for at least five
continuances of the trial; she was represented by seven successive attorneys in the trial court
who served four sets of interrogatories, five sets of requests for production, and an amended
set of interrogatories and requests for production, with the latter being quashed and the fifth
request for production held in abeyance after Husband filed a motion for protective order.
Husband was understandably frustrated by the changes in representation for, as could be
expected, there were communication gaps as her attorneys’ files repeatedly changed hands
as evidenced by the April 2011 court-ordered letter regarding discovery documents which
was lost in the mix for almost a year after one of Wife’s attorney’s withdrew.

       Wife filed no less than five motions to compel, eight motions for either civil contempt
or sanctions and one motion to reconsider sanctions, all of which were denied. Further, the
stated purpose of obtaining the “missing” documents was for expert review. As trial
approached, Wife filed at least one discovery motion per month, from January to April 2012,
three of which asked for sanctions, and all of which required hearing and retread prior
ground. Wife repeatedly asked for the same relief even when Husband was clearly acting in
good faith in complying with the court’s orders. Within weeks of trial, Wife failed to
properly disclose any expert to testify regarding the some 20,000 pages of documents
produced by Husband at her behest. The award of $100,000 in attorney’s fees was not an
award of alimony to Husband. Without dispute, the award, which represented approximately
one-third of Husband’s total fees, was to sanction Wife for her abuse of the discovery
process.

                                             -19-
        Trial courts are afforded wide latitude over discovery matters, including discovery
sanctions. Parks, 343 S.W.3d at 802 (citing Brooks v United Unif. Co., 682 S.W.2d 913, 915
(Tenn. 1984)). As a result, we review a trial court’s decision to impose sanctions and the type
of sanction selected under an abuse of discretion standard. Pegues, 288 S.W.3d. at 353
(citations omitted). We will set aside the trial court’s decision as to sanctions where the court
“has misconstrued or misapplied the controlling legal principles or has acted inconsistently
with the substantial weight of the evidence.” Id. at 353-354; Buckner v. Hassell, 44 S.W.3d
78, 83 (Tenn. Ct. App. 2000). However, we will not set aside a trial court’s imposition of
sanctions even though reasonable judicial minds can differ concerning their soundness.
Mercer, 134 S.W.3d at 133 (citations omitted). Consistent with the above principles, we are
not to determine “whether we would have reached the same decision” as the trial court did
in awarding monetary sanctions of $100,000.

       The trial court possessed the authority to impose sanctions against Wife pursuant to
Rule 37 as well as under the umbrella of its “inherent powers,” id. (citing Tenn. R. Civ. P.
37; Lyle, 746 S.W.2d at 698-99, and while reasonable minds can differ as to the monetary
award of $100,000, we find no abuse of discretion in the award of monetary sanctions for
abuse of discovery in this case.

                          III. D IVISION OF THE M ARITAL E STATE

                              A. C LASSIFICATION OF P ROPERTY

       Tennessee is a “dual property” state, recognizing both marital property and separate
property; thus, property cannot be included in the marital estate unless it is deemed “marital
property.” Larsen-Ball v. Ball, 301 S.W. 3d 228, 231 (Tenn. 2010); Smith v. Smith, 93
S.W.3d 871, 875-76 (Tenn. Ct. App. 2002). Therefore, the division of the marital estate
begins with the classification of the property as separate or marital property. Miller v. Miller,
81 S.W.3d 771, 775 (Tenn. Ct. App. 2001). Separate property is defined as “[p]roperty
acquired by a spouse at any time by gift, bequest, devise or descent,” Tenn. Code Ann. § 36-
4-121(b)(2)(D) (2011), whereas marital property is defined as “all real and personal property,
both tangible and intangible, acquired by either or both spouses during the course of the
marriage up to the date of the final divorce hearing, and owned by either or both spouses as
of the date of filing of a complaint for divorce,” Tenn. Code Ann. § 36-4-121(b)(1)(A)
(2011).

       The classification of the Berg entities as marital versus separate property was a hotly
contested issue at trial. Husband presented the testimony of multiple fact and expert
witnesses to support his position regarding the division and valuation of marital and separate
property. Significant testimony was elicited to show the Berg entities were separate property,

                                              -20-
including testimony from Jim Osborne, the Berg entities’ accountant, Wayne Weathersby,
an oil and gas expert, Tom Price, an expert forensic accountant, as well as Husband’s
siblings, and the Berg entities’ bookkeepers and employees. A certified commercial real
estate appraiser, Tom McArthur, also testified as to the values of the marital residence and
acreage and two Nashville rental properties. On the other hand, Wife presented no expert
testimony, relying on her own estimates for valuation and lay testimony to convince the trial
court that transmutation and commingling had occurred and that re-organization of the Berg
entities in the 1990s from general partnerships into limited liability companies converted the
business interests into marital property.

        The trial court rejected Wife’s argument and again questioned her credibility as a
witness, ultimately classifying all of the Berg entities, family business interests inherited by
Husband from his parents’ estates, as separate property, valued at $6,089,004. In doing so,
the court found there was no evidence of commingling or transmutation and that any
appreciation in value of these entities was Husband’s separate property. Wife appeals this
classification on two bases, arguing again that the trial court erred in employing Husband’s
proposed findings of fact and conclusions of law and that her efforts to present evidence at
trial regarding classification was hindered by Husband and his family’s lack of cooperation
and abuse of the discovery process, prompting her multiple discovery motions and requests
for sanctions. As we have previously disposed of both of these issues, the trial court’s
classification of the parties’ property is affirmed.

                                 B. V ALUATION OF P ROPERTY

        After classifying the parties’ property as either marital or separate, the trial court is
charged with equitably dividing the marital assets. Larsen-Ball, 301 S.W. 3d at 234.
Consequently, to fulfill its role of dividing the marital estate equitably, the trial court must
determine the value of the property included. Kinard v. Kinard, 986 S.W.2d 220, 231 (Tenn.
Ct. App.1998); Owens v. Owens, 241 S.W. 3d 478, 486 (Tenn. Ct. App. 2007). The parties
have the burden to provide competent valuation evidence. Id. When the evidence conflicts,
the trial court may assign a value which is within the range of the values presented. Owens,
241 S.W. 3d at 486. Decisions regarding the value of marital property are questions of fact
and we presume the trial court’s factual determinations are correct unless the evidence
preponderates against them. Kinard, 986 S.W.2d at 231.

       Wife claims there was “significant proof” in the record that Husband had understated
the values for “all” the property she requested, but the only property that she specifically
discusses in her brief is Piedmont Gallery. We thus turn our attention to this asset.




                                              -21-
        Husband formed Piedmont Gallery in approximately 1992, a wood-working company
where he was self-employed. There was no dispute that Piedmont Gallery was appropriately
classified as marital property and that the business itself typically operated at a loss. Husband
and Wife presented competing arguments at trial regarding the value of the business’
property. Wife’s testimony was very limited and based entirely on her “experience as a real
estate broker.” She estimated the value of the gallery’s acreage and improvements as
$400,000 and “guessed” that the business, if sold, would return $150,000. She offered no
expert testimony in support of her valuation, did not articulate her experience, if any, with
similar commercial real estate, or explain any other basis for her numbers. Wife also
exhibited a summary of proposed values for all property, wherein she stated the value of the
gallery was $425,000 based on its “insured value” plus $829 in the business’ associated bank
account. On appeal, she valued the business in her Rule 7 Table of Property and Debt as
worth more than $1.75 million.

       Husband presented the expert testimony of Thomas McArthur, Jr., a certified real
estate appraiser with extensive experience in commercial appraisals. Mr. McArthur
performed an appraisal of the property on February 27, 2012, and wrote a detailed report
explaining the basis for his valuation of $225,000 using a sales comparison approach.
Husband testified that there was a $190,000 mortgage on the property. He likewise exhibited
his summary of property values, wherein he proposed a value of $144,180 to reflect debt
associated with the property.

        The trial court concluded that each party owned an undivided 50% interest in the
gallery and its associated property and adopted the valuation presented by Husband of
$144,180. In disregarding Wife’s valuation, the trial court expressly found that she had
“failed to explain any basis of her valuation, presumably relying on the insured value of the
property and contents,” and also failed to include any debt associated with Piedmont Gallery
in her calculations.

       In her brief, Wife points to Piedmont’s tax returns for the years 2001 to 2007 which
she now claims show Piedmont owned significant assets, took significant depreciation,
obtained significant loans from owners and retained significant earnings, particularly relying
on Schedule L which denotes “loans to shareholders” and “buildings and other depreciable
assets.” She further relies on bank records which were exhibited at trial to show that Husband
made sizable loans to Piedmont in the amount of $154,400 in 2008; $110,500 in 2009;
$113,100 in 2010; $157,200 in 2011; and $34,400 in early 2012.

       In accepting Husband’s valuation, the trial court placed a value on Piedmont which
was within the range of the values presented and explained its reasoning for doing so. The
trial court was presented with lay testimony from Wife without the benefit of any

                                              -22-
substantiating evidence. Although Wife alluded to an “insured value,” she did not further
parse this out in her proof that we can see. Wife further did not elaborate as to how the tax
returns and loans factored into her calculations nor state how the trial court’s finding was
deficient. From what we can discern, she appears to have cherry-picked portions of the
business’ tax returns for the proposition that the business owned significant assets which
should commensurately inflate the value of the business. As an example, Piedmont identified
$806,872 in buildings and depreciable assets and $539,380 in other assets within the 2007
tax return. However, we find that these tax returns do not cure the inadequacies of Wife’s
proof. We are further bemused why Wife now contends that Piedmont is worth $1.75 million,
which is more than eight times what she asked for at trial.

       Based on the foregoing as well as our review of the record, we find the evidence does
not preponderate against the trial court’s ruling that Piedmont Gallery was worth $144,180.

                               C. D IVISION OF M ARITAL E STATE

       Wife contends the court erred in several ways in dividing the marital estate. In short,
she challenges that the division was equitable; that a loan by Husband’s brother while the
divorce was pending constituted a marital debt; and that the trial court was mistaken in the
conclusions it reached regarding dissipation of the estate.

        As discussed, once the marital property has been valued, the trial court is next obliged
to equitably divide it and the trial courts have wide latitude in fashioning an equitable
division of marital property. Kinard, 986 S.W.2d at 230. Therefore, this court accords great
weight to the trial court’s division of marital property, Wilson v. Moore, 929 S.W.2d 367, 372
(Tenn. Ct. App. 1996), and we will not disturb the decision unless it lacks proper evidentiary
support, results in some error of law, or misapplies the statutory requirements. Larsen-Ball,
301 S.W.3d at 234. The division of the marital estate involves the distribution of both marital
assets and marital debts. Pollan v. Pollan, No. M2011-01896-COA-R3-CV, 2012 WL
2582336, at *3 (Tenn. Ct. App. July 3, 2012) (citing Robertson v. Robertson, 76 S.W.3d 337,
341 (Tenn.2002)). “[M]arital debts are all debts incurred by either or both spouses during the
course of the marriage up to the date of the final divorce hearing.” Id. (citing Alford v. Alford,
120 S.W.3d 810, 813 (Tenn. 2003)). Dividing the marital estate equitably does not require
that the property be divided equally and is not formulaic, but is rather guided by the factors
delineated within Tennessee Code Annotated § 36-4-121(c); Miller, 81 S.W.3d at 775, which
are well known and need not be restated.

      Dissipation of assets by a party is one of these statutory factors that is to be
considered. See Tenn. Code Ann. § 36-4-121(c)(5) (2011). Dissipation is defined as
“wasteful expenditures which reduce the marital property available for equitable distributions

                                              -23-
and which are made for a purpose contrary to the marriage either before or after a complaint
for divorce or legal separation has been filed.” Id. It is not a separate factor, but is
“considered in the context of the marriage as a whole, and it must be weighed with all the
other relevant factors in the case.” Altman v. Altman, 181 S.W.3d 676, 682 (Tenn. Ct. App.
2005). The determination of whether dissipation of marital assets has occurred is a factual
inquiry. Lloyd v. Lloyd, No. M2012-02240-COA-R3-CV, 2014 WL 1682004, at *5 (Tenn.
Ct. App. Apr. 24, 2014) (citing Altman, 181 S.W.3d at 682).

       The party alleging dissipation possesses the burden of persuasion and the initial
burden of production. Id. This burden of proof “requires a showing of intentional, purposeful,
and wasteful conduct.” Id. After the party alleging dissipation establishes a prima facie case
that marital funds have been dissipated, the burden then shifts to the opposing party to
present evidence sufficient to show that the challenged expenditures were appropriate. Id.;
Pollan, 2012 WL 2582336, at *8.

       In dividing the marital property, the trial court found that dissipation had in fact
occurred and relied in relevant part on the following findings of fact:

       In 1990, MEL Enterprises [one of the Berg entities owned by Husband and his
       siblings] obtained a $300,000 line of credit with Bancorp South in Camden,
       Arkansas. The line of credit was secured by the property owned by MEL. The
       purpose of the line of credit was to allow the owners, [Husband’s brother],
       [Husband’s sister], and Husband, to obtain funds for their personal use.
       Through the years, Husband and Wife increased the line of credit to the
       maximum amount of $300,000.

       Specifically, Husband and Wife initially made a draw on the line of credit in
       the amount of $165,000 which they used to pay off the remaining mortgage
       indebtedness on their home in Camden, Arkansas when the house was sold.
       Husband and Wife then borrowed an additional $90,000 to build the concrete
       block barn at the parties’ marital residence in Franklin, Tennessee and $45,000
       to pay the Internal Revenue Service. Finally, Husband borrowed $288,000 to
       pay Wife her $25,000 per month support award in 2009. Each year, Jim
       Jordan, President of Bancorp South, required Wife and Husband to sign an
       extension agreement for the line of credit.

       Approximately ten (10) years ago, Wife refused to sign the renewal agreement,
       despite the fact she had absolutely no personal liability on the line of credit. To
       avoid foreclosure, Mr. Jordan proposed that [Husband’s brother] pledge his
       personal shares of Wal-mart stock as collateral for the loan [in MEL’s stead].

                                              -24-
In 2010, [Husband’s brother] personally paid off the entire line of credit. In
addition, since 2007, Husband was forced to borrow additional sums because
he could not pay the $25,000 monthly support to Wife. Husband currently
owes his brother . . . approximately $588,848 [as reflected in the exhibits].

                                        ***

The parties have been married for 32 years, and they have three (3) adult
children. Wife is 56 years old and has a college degree from Southwestern
college in Economics. She has a real estate license and owns a 100% interest
in the real estate company called, Land South, LLC and an interest in Delta
Systems, Inc. with her paramour, Mr. McLemore. Wife made approximately
$60,000 in the cabinet business in 2004 through 2005. Her health is reasonably
good, except for trial-related stress. Wife has never been diagnosed with a
mental illness.

Husband is 56 years old and graduated from Southwestern University with a
degree in Business Administration. Approximately fifteen (15) years ago,
Husband was diagnosed with diabetes. He has developed serious neurological
complications in his hands and in his feet. Husband is self-employed in a
wood-working business called Piedmont Gallery, Inc.

During the marriage, the parties primarily lived off distributions made to
Husband from the Berg entities. Husband’s adjusted gross income as reflected
on his tax returns was as follows: 2000 - $295,723; 2001 - $190,396; 2002 -
$267,274; 2003 - $278,076; 2004 - $545,652; 2005 - $522,644; 2006 -
$412,626; 2007 - $416,149; 2008 - $574,822; 2009 - $105,001; 2010 - $757,
325. A ten (10)-year average of adjusted gross income for Husband was
$436,569. A five (5)-year average for Husband was $453,185.

It is clear that the majority, if not all, of the parties’ assets were acquired from
the distributions made to Husband from the Berg entities. Wife contributed
little to the marriage either financially or through her efforts as a homemaker;
in fact, the proof showed that Wife actively dissipated the marital estate as
discussed more fully below. The distributions from Husband’s inherited
business interests allowed him the ability to be involved in the care of the
parties’ three (3) adult children. He also used his separate financial resources
to pay for full-time housekeepers and start a number of businesses for Wife.




                                       -25-
       However, Husband has significantly greater financial resources than Wife
       including separate assets valued at $6,960,923.77 as testified to by [Husband’s
       expert forensic accountant] Mr. Price.

       Based upon the foregoing, the Court divides the marital assets equally. . . but
       reduces Wife’s share of the division of the marital estate by her proven
       dissipation. . .

        The division of the marital assets was as follows. Husband was awarded all of the real
property, the Piedmont Gallery, and various bank accounts, which total $3,779,386. Wife was
awarded various bank accounts, IRA’s, and household furnishings, which assets were valued
at $396,349. In addition to these assets, Wife received a cash award of $1,074,099.50 to
equalize the division of the marital estate. As for the marital debts, Husband was assigned
the liability for almost all marital debts, which total $628,848.

        The trial court also examined the competing allegations that each party dissipated
marital assets. The trial court observed that Husband and Wife had filed joint federal income
tax returns for the first 25 years of their marriage, but that in 2009, when Husband presented
Wife with returns for the years 2003 through 2007, she refused to sign these documents.
Moreover, she continued to refuse to sign these tax returns even after Husband sought
judicial intervention. Following a hearing in 2011, the trial court ordered the parties to file
separate income tax returns for 2008, 2009, and 2010 and notified Wife she would be liable
for any additional penalties, interest, and/or increased liability incurred as a result of her
refusal to file joint returns. Commensurately, Husband’s expert and the parties’ accountant,
Mr. Osborne, testified via deposition at trial that Wife’s refusal to sign the returns had
increased tax liability by $90,000. The court then determined that Wife’s refusal to sign the
joint tax returns dissipated the marital estate by $90,000.

        In considering Husband’s alleged dissipation, the trial court took note of Wife’s
testimony that Husband had dissipated approximately $2 million in marital assets through
Piedmont Gallery. Husband refuted Wife’s accusations, explaining that any losses were “not
intentional; that he was always trying to make a profit; but that he simply was not a good
businessman.” The court concluded that Wife had failed to meet her burden of proof on this
issue due in part to the fact it was her word against his and, as the court again noted, she was
not a credible witness. As a result, the trial court declined to find that Husband had dissipated
the estate via his poor business practices in running Piedmont Gallery.

       As noted above, the trial court found that Wife had dissipated $90,000 in marital
assets by willfully refusing to sign tax returns, and the trial court declined to find Husband
had dissipated the estate largely due to his testimony. Both of these decisions were based in

                                              -26-
part on the court’s finding that Wife was not a credible witness. Witness credibility is a
matter peculiarly within the sovereign realm of the trial court, see Bowman v. Bowman, 836
S.W.2d 563, 567 (Tenn. Ct. App. 1991)., and we accord great weight to findings which are
dependent upon the credibility of the witnesses. Sisk v. Valley Forge Ins. Co., 640 S.W.2d
844, 849 (Tenn. Ct. App. 1982) (citations omitted). We have, therefore, concluded that the
evidence does not preponderate against these findings.

        Furthermore, the evidence does not preponderate against the trial court’s findings as
to the value of the respective marital assets that comprise the marital estate for these findings
are supported by the testimony of several credible witnesses and the only contradictory
values were based solely on Wife’s testimony, which the court found lacking. Moreover, the
evidence does not preponderate against the court’s finding that the debt owed to Husband’s
brother, in the amount of $588,848, was a valid marital debt, which was assigned to
Husband. Calculating all of the above, Husband was awarded 55% of the entire marital estate
and Wife 45%.

        Considering all of the above, we find the division of the marital estate is supported
by the evidence, that the trial court properly applied the statutory requirements, and the result
is equitable to both spouses. Accordingly, we affirm the trial court on these issues.

                                               IV. A LIMONY

       Wife contends the award of alimony was insufficient.11

        Wife initially received $5,000 per month in pendente lite support, which generally
derived from rental income from commercial properties Husband and Wife owned in
Franklin, Tennessee. In May 2009, her support was significantly increased to $25,000 per
month, which was deposited into an escrow account to be utilized by Wife as family support
for her and their one minor child.12 The rental income was concomitantly switched over to
Husband, and Wife continued to receive this amount up until the summer of 2011. After
Wife’s sixth attorney withdrew, the trial court gave Wife the option to either proceed with
trial or continue the July 2011 setting with a reduction in monthly support. Wife chose the
latter, and her support was reduced to $15,000 per month effective August 1, 2011, which
remained the status quo until trial.



       11
         Husband does not oppose the type, length or amount of alimony awarded to Wife; therefore, our
review of the alimony award will be limited to Wife’s contentions.
       12
            Immediately prior to trial, the parties’ youngest son reached the age of majority.

                                                     -27-
        The trial court determined that since the year 2000, Husband’s total gross income
never exceeded $757,325, that his five-year average income was $453,185, and that Wife had
a history of good health and earning capacity of $60,000 per year. The trial court found that
Wife had misrepresented her monthly expenses and accepted no blame for the demise of the
marriage, even though she was at fault and had a lengthy relationship with her paramour. The
foregoing notwithstanding, the court ultimately concluded she was entitled to rehabilitative
alimony of $8,000 per month to terminate in ten years, at which time she notably qualified
for Social Security benefits.

        We begin our analysis of this issue by observing that Wife put forth little effort in
briefing this issue.13 She offered rote citation to the statutes governing alimony and then
stated the following in purported support of reversal:

        The court failed to make findings to show that rehabilitative alimony is
        appropriate or otherwise addressing . . . [Wife’s] need. The court copied what
        Husband asked for, but with a slight increase. However, he [sic] amount is
        significantly less than what was necessary to maintain the marital lifestyle and
        significantly less that [sic] Husband’s resources. Husband was not even
        required to maintain a life insurance policy to secure the alimony payment.

        Statement after statement in Husband’s proposed findings copied/adopted by
        the trial are erroneous or are missing the “rest of the story.” The errors already
        referred to in the findings are clear. Continuing to point out the errors only
        serves to distract and cloud the matters that need to be addressed. The abuse
        of discretion is clear and warrants the setting aside of the court’s entire ruling.

        Trial courts are afforded wide discretion in determining whether there is a need for
spousal support, and if so, the nature, amount, and duration of the award. Gonsewski, 350
S.W.3d at 105. When determining whether to award alimony and the “nature, amount, length,
and manner of payments,” courts are required to consider the factors set forth at Tenn. Code
Ann. § 36-5-121(i), which includes the standard of living established by the parties during
the marriage. Id. at 110; see also Mayfield, 395 S.W.3d at 115-16. However, the two most
important factors to consider are the disadvantaged spouse’s need and the obligor spouse’s
ability to pay. Id.; Aaron v. Aaron, 909 S.W.2d 408, 410 (Tenn.1995).




        13
           Where a party makes no legal argument and cites no authority in support of a position, such issue
is deemed to be waived and will not be considered on appeal. Emrich, 2013 WL 1200250, at *8. Although
the citation of authority in Wife’s brief is minimal at best, we have chosen to address the issue.

                                                   -28-
        On appeal, this court may not substitute its judgment for that of the trial court; rather,
it should presume that the trial court’s alimony decision is correct and review the evidence
in the light most favorable to that decision. Gonsewski, 350 S.W.3d at 105. The deference
given to trial court decisions regarding spousal support follows from the recognition that
such decisions are “factually driven” and involve “the careful balancing of many factors.”
Id. (citing Kinard, 986 S.W.2d at 235). We review awards of alimony under an abuse of
discretion standard, and a trial court abuses its discretion only when its ruling “causes an
injustice by applying an incorrect legal standard, reaches an illogical result, resolves the case
on a clearly erroneous assessment of the evidence, or relies on reasoning that causes an
injustice.” Id.

        Contrary to “clouding” the issues, it would illuminate this court for Wife to fill in “the
rest of the story,” explain her position, and identify related authority. We recognize that the
$8,000 in alimony is significantly less than the $25,000 per month in pendente lite support
Wife received for over two years. However, this one fact, standing alone, is not sufficient for
us to conclude that the alimony award is improper, particularly when this amount originally
included support of the parties’ minor son who is now an adult.

       Wife also complains that the trial court did not order Husband to maintain a life
insurance policy. Tennessee Code Annotated § 36-5-121(k) provides that, to secure an
alimony obligation, the court may order a party to maintain a life insurance policy with the
other party as the beneficiary. As we noted earlier, the trial court has broad discretion, and
we will not second-guess its decision regarding spousal support when it has obviously
weighed the statutory factors. We are also mindful of the fact that Husband has significant
health issues due to diabetes and neuropathy, which was considered by the trial court when
deciding not to require life insurance.

       The award of alimony to Wife is accordingly affirmed.

                                      V. W IFE’S I NCOME

        Wife claims the trial court erred by finding she had an earning capacity of at least
$60,000 a year; however, she does not explain why the court should not have considered that
she had three million-dollar real estate listings at the time of trial or that she owned an
interest in both of her paramour’s businesses, Delta Systems, Inc. and the Bison Group.
Although she testified that her earning capacity was minimal, once again, the court expressly
noted that she was not a credible witness. To the extent she believes the court’s finding as
to her earning capacity would have modified the manner in which the trial court weighed the
factors in dividing the marital estate or in awarding alimony, we are not persuaded

                                              -29-
particularly in light of the deferential standard of review as to these issues. We therefore
affirm.

                                VI. G ROUNDS FOR D IVORCE

       The trial court granted Husband the divorce on the grounds of Wife’s adultery and
inappropriate marital conduct under Tenn. Code Ann. §§ 36-4-101(3) and 36-4-101(11).
Wife contends the trial court should have declared the parties divorced under Tenn. Code
Ann. § 36-4-129(b) rather then awarding the divorce to Husband alone, because the grounds
for divorce were acknowledged prior to trial and Husband admitted to adultery.

       When the grounds for divorce are appealed by a party, our standard of review is de
novo on the record with a presumption of correctness. Hobbs v. Hobbs, 987 S.W.2d 844, 846
(Tenn. Ct. App. 1998). Accordingly, we will not disturb the trial court’s findings absent a
showing that the findings are contrary to the preponderance of the evidence. Id.

       Tenn. Code Ann. § 36-4-129(b) (2008) provides that:

       The court may, upon stipulation to or proof of any ground of divorce pursuant
       to § 36-4-101, grant a divorce to the party who was less at fault or, if either or
       both parties are entitled to a divorce or if a divorce is to be granted on the
       grounds of irreconcilable differences, declare the parties to be divorced, rather
       than awarding a divorce to either party alone.

Commensurately, the trial court holds the discretion to grant a divorce to the party who was
less at fault. See Miller v. Miller, No. E2010-00492-COA-R3-CV, 2010 WL 4483967, at *3
(Tenn. Ct. App. Nov. 9, 2010).

        Our courts have long recognized that a pattern of misconduct may constitute
inappropriate marital conduct as a ground for divorce. Burkhart v. Burkhart, No. M1999-
02332-COA-R3-CV, 2000 WL 1231371, at *4 (Tenn. Ct. App. Aug. 31, 2000). Husband’s
proof via his own testimony as well as various fact witnesses was that Wife’s behavior was
so inappropriate that it constituted a ground for divorce. The trial court agreed as is evident
from its summary of the evidence, the gist of which reflects that Wife engaged in an angry,
critical, verbally abusive, and sometimes violent pattern of behavior toward Husband
throughout their marriage.

       Moreover, Wife’s adulterous affair with her real estate colleague was the catalyst for
Husband filing for a divorce and the adulterous relationship continued throughout the five
years the divorce was pending. Although Wife asserts that neither her affair nor her actions

                                              -30-
contributed to the demise of her marriage, the trial court disagreed and the evidence does not
preponderate against the trial court’s findings on the grounds for divorce.

                                  VII. A TTORNEY’S F EES

       Husband seeks to recover the attorney’s fees incurred on appeal. Whether to award
attorney’s fees on appeal is a matter within the sole discretion of this court. Wheeler v.
Wheeler, No. M2012-02154-COA-R3-CV, 2014 WL 1512828, at *20 (Tenn. Ct. App. Apr.
15, 2014) (citing Hill v. Hill, No. M2006-02753-COA-R3-CV, 2007 WL 4404097, at *6
(Tenn. Ct. App. Dec. 17, 2007)). In determining whether an award is appropriate, we take
into consideration “the ability of the requesting party to pay the accrued fees, the requesting
party’s success in the appeal, whether the requesting party sought the appeal in good faith,
and any other equitable factor that need be considered.” Id. After weighing these factors, we
exercise our discretion to respectfully deny his request.

                                      I N C ONCLUSION

       The judgment of the trial court is affirmed and this matter is remanded with costs of
appeal assessed against the appellant, Julie Ann Rutledge Berg.


                                                       ______________________________
                                                       FRANK G. CLEMENT, JR., JUDGE




                                             -31-